Case: 16-10715   Date Filed: 05/19/2017   Page: 1 of 26


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       _________________________

                              No. 16-10715
                       _________________________

                    D.C. Docket No. 1:15-cv-02715-TWT


RANDALL KEVIN JONES,
                                                                Plaintiff-Appellee,

                                   versus

OFFICER S. FRANSEN, in his individual capacity,
OFFICER TOWLER, in his individual capacity,
OFFICER ROSS, in his individual capacity,
K-9 DRACO, in his individual capacity,
CHIEF A.A. AYERS, and
GWINNETT COUNTY,


                                                         Defendants-Appellants.


                       __________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      __________________________

                               (May 19, 2017)
               Case: 16-10715       Date Filed: 05/19/2017      Page: 2 of 26


Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and URSULA
UNGARO, * District Judge.

ROSENBAUM, Circuit Judge:

       In history and literature, the name “Draco” has been associated with some

notorious characters. Draco of ancient Greece is perhaps best known for the harsh

legal code he composed, which inspired the word “draconian.” Antonios Loizides,

Draco’s Law Code, ANCIENT HISTORY ENCYCLOPEDIA http://www.ancient.eu/

Dracos_Law_Code/ (last visited May 12, 2017). Draco Lucius Malfoy, of course,

is Harry Potter’s perpetually maleficent rival in the Harry Potter literary series.1

       And to the list of infamous Dracos, add Defendant-Appellant Draco. Draco

is a police canine who was involved in the apprehension of Plaintiff Randall Kevin

Jones. Unfortunately, Draco inflicted some serious damage on Jones when Draco

refused to release his bite.       Jones sued Draco, among others, for negligence.

Georgia law by its terms, however, does not provide for negligence actions directly

against dogs. We therefore hold as much today and reverse the district court’s

denial of Defendant-Appellants’ motion to dismiss Draco.




       *
          The Honorable Ursula Ungaro, United States District Judge for the Southern District of
Florida, sitting by designation.
       1
         See J.K. Rowling, Harry Potter and the Sorcerer’s Stone (1997); J.K. Rowling, Harry
Potter and the Chamber of Secrets (1998); J.K. Rowling, Harry Potter and the Prisoner of
Azkaban (1999); J.K. Rowling, Harry Potter and the Goblet of Fire (2000); J.K. Rowling, Harry
Potter and the Order of the Phoenix (2003); J.K. Rowling, Harry Potter and the Half-Blood
Prince (2005); J.K. Rowling, Harry Potter and the Deathly Hallows (2007).
                                               2
               Case: 16-10715       Date Filed: 05/19/2017      Page: 3 of 26


       But while Georgia law does not allow for a negligence suit against a dog, it

does permit negligence claims against a state officer who is not entitled to official

immunity. Title 42, United States Code, Section 1983 likewise authorizes an

action against a police officer who employs a dog in an exercise of excessive force.

And Jones also sued the officers responsible for Draco’s encounter with Jones. In

response, Defendant-Appellant Officers invoked official and qualified immunity

and moved to dismiss. The district court summarily denied Defendant-Appellant

Officers’ motion. Today we must reverse that denial and dismiss the claims.

Jones has failed to allege facts establishing that the officer acted with malice, so

the officers are entitled to official immunity. Nor does binding precedent allow for

the conclusion that Defendant Officers’ employment of Draco in the circumstances

of this case violated Jones’s clearly established rights, so the officers have

qualified immunity.

                                              I. 2

       The trouble in this case began when Jones and his girlfriend broke up.

Following the split, on July 6, 2013, Jones’s ex-girlfriend called 911 to report that

Jones had broken into her apartment and was carrying a television to his car, which

was parked at her apartment complex.



       2
         We take the facts asserted here from the complaint and construe them in the light most
favorable to the plaintiff. Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347 (11th Cir. 2016).
                                               3
              Case: 16-10715    Date Filed: 05/19/2017   Page: 4 of 26


      Two of the officers who responded to the call included Defendant-

Appellants Gwinnett County Police Department Officers Brandon Towler and

Richard Ross. Towler and Ross searched the apartment-complex area for Jones.

Meanwhile, another officer claimed to have seen Jones carrying a bag and a

television near the apartment pool.

      At some point, Defendant Officers believed that Jones had fled to a “steep

ravine pond area with high concert walls, boulders and vegetation.” Defendant-

Appellant Officer Scott Fransen, who worked with police-canine Draco, arrived on

the scene to look for Jones and issued what are known as K-9 warnings. After

hearing no response, Fransen and Draco entered the ravine to find Jones. Ross and

another officer provided backup.

      During the search for Jones, Fransen saw Jones motionless, at the bottom of

the ravine. But Fransen had already released Draco, and Draco “r[a]n loose and

savagely attack[ed] and t[ore]” Jones’s left arm, even though Jones lay motionless

during the attack. Ross, who was also present, did nothing to protect Jones from

the attack.

      After “a while” passed, which Jones described as “seem[ing] like a lifetime,”

Fransen tried to pull Draco from Jones’s arm, but Draco refused to yield. Finally,

however, Fransen was able to separate Draco from Jones. But unfortunately, the




                                         4
                 Case: 16-10715       Date Filed: 05/19/2017         Page: 5 of 26


damage was done. This incident permanently disfigured and limited the use of

Jones’s arm.

                                                II.

      Jones filed suit against Fransen, Ross, Towler, Draco, Gwinett County, and

Gwinnett County Police Chief A.A. Ayers.3 In Count I, Jones alleged a claim

against Fransen under 42 U.S.C. § 1983 for the use of excessive force, in violation

of the Fourth Amendment to the United States Constitution. Count II asserted a

claim under § 1983 for excessive use of force, against the other officers, based on

their failure to intervene and stop the canine attack. In Count III, Jones brought a

claim for negligence against all Defendants. And finally, in Count IV, Jones set

forth a § 1983 claim against Gwinnett County, charging that through its allegedly

inadequate police training, it had violated his Fourth Amendment right to be free

from the use of excessive force.

      Defendants moved to dismiss the case for failure to state a claim, invoking

qualified immunity with respect to Counts I and II. With regard to the state-law

negligence claim, Defendants contended, among other arguments, that the County

and Defendant Police Chief Ayers in his official capacity were entitled to

sovereign immunity, and Defendant Officers and Ayers in their individual

capacities were entitled to official immunity. The district court denied the motion.


      3
          Other officers were also sued, but they were not served.
                                                 5
             Case: 16-10715     Date Filed: 05/19/2017   Page: 6 of 26


After setting forth the applicable law on the standard on a motion to dismiss, the

court wrote, “The Plaintiff has stated a plausible claim with respect to his

allegation that the canine officer subjected him to excessive force.            The

Defendants’ Motion to Dismiss . . . is DENIED. The issues of municipal liability

and qualified immunity may be revisited at the summary judgment stage.”

      Defendants now appeal. Despite notice, however, Jones has not filed a brief

or otherwise appeared in the appeal proceedings.

                                        III.

      Title 28, United States Code, Section 1291 limits our appellate jurisdiction

to final decisions of the district courts. 28 U.S.C. § 1291. But we use a “practical

rather than a technical construction” to construe § 1291’s limitations. Royalty

Network, Inc. v. Harris, 756 F.3d 1351, 1355 (11th Cir. 2014) (citation and internal

quotation marks omitted). As a result, under what is known as the collateral-order

doctrine, § 1291 extends appellate jurisdiction over “not only judgments that

terminate an action, but also a small class of collateral rulings that, although they

do not end the litigation, are appropriately deemed ‘final.’” Id. (citation and

internal quotation marks omitted).       District-court decisions falling into this

category must meet three requirements: they must “(1) conclusively determine the

disputed question, (2) resolve an important issue completely separate from the




                                         6
             Case: 16-10715     Date Filed: 05/19/2017   Page: 7 of 26


merits of the action, and (3) be effectively unreviewable on appeal from a final

judgment.” Id. (citation and internal quotation marks omitted).

      Here, Defendants appeal the district court’s denial of their motion to dismiss.

Generally, such an order does not qualify as a “final decision.” Parker v. Am.

Traffic Sols., 835 F.3d 1363, 1367 (11th Cir. 2016). But the Supreme Court has

long recognized that denial of a motion to dismiss on qualified-immunity grounds

“easily meets” the demands of the collateral-order doctrine because, among other

reasons, qualified immunity is an immunity not only from liability but also from

suit. See Mitchell v. Forsyth, 472 U.S. 511, 526-27 (1985).

      For the same reason, defendants may immediately appeal an order denying

state official or sovereign immunity, provided that the applicable state law defines

the immunity at issue as one from suit instead of from just liability. Parker, 835
F.3d at 1367-68. Georgia law does. Griesel v. Hamlin, 963 F.2d 338, 341 (11th

Cir. 1992) (per curiam) (“sovereign immunity under Georgia law is an immunity

from suit”); Shekhawat v. Jones, 746 S.E.2d 89, 91 (Ga. 2013) (“official immunity

protects state employees from being sued in their personal capacities”) (emphasis

added and omitted); Ga. Code Ann. § 15-21-25(a) (“A state officer or employee

who commits a tort while acting within the scope of his or her official duties or

employment is not subject to lawsuit or liability therefor.”) (emphasis added).




                                         7
             Case: 16-10715     Date Filed: 05/19/2017   Page: 8 of 26


      So we have jurisdiction to review the district court’s denial of qualified

immunity, sovereign immunity, and official immunity.           But that leaves the

question of whether we may review the district court’s decision to deny the

County’s motion to dismiss as it pertains to Jones’s § 1983 municipal-liability

claim. Decisions denying dismissal of such claims generally are not immediately

appealable in their own right, as they do not constitute “final decisions” within the

meaning of the collateral-order doctrine. Swint v. Chambers Cty. Comm’n, 514
U.S. 35, 43 (1995).

      We therefore consider whether we may review the claim under the pendent-

appellate-jurisdiction doctrine. That doctrine allows us to “address [otherwise]

nonappealable orders if they are inextricably intertwined with an appealable

decision or if review of the former decision [is] necessary to ensure meaningful

review of the latter.” Hudson v. Hall, 231 F.3d 1289, 1294 (11th Cir. 2000)

(citation and internal quotation marks omitted) (alteration adopted). We have

explained that “[m]atters may be sufficiently intertwined when they implicate[] the

same facts and the same law.” Smith v. LePage, 834 F.3d 1285, 1292 (11th Cir.

2016) (citation and internal quotation marks omitted) (alteration adopted).

      Here, Gwinnett County makes no argument that the issue raised in the

municipal-liability claim under § 1983 is inextricably intertwined with the claims

of qualified, sovereign, or official immunity. Nor does it seem to us that the issue

                                         8
              Case: 16-10715    Date Filed: 05/19/2017    Page: 9 of 26


is inextricably intertwined.    While the claims presented stem from a single

incident, the municipal-liability claim raises the wholly separate issue of whether

Gwinnett County had a policy, custom, or practice of deliberate indifference and

inadequate training of its officers regarding the use of police dogs. This is not an

issue that must be determined—or even considered—in resolving the immunity

claims.   Under these circumstances, we do not find the requirements of the

pendent-appellate-jurisdiction doctrine to be satisfied. See Swint, 514 U.S. at 51.

For this reason, we do not entertain Gwinnett County’s appeal as it relates to Count

IV, the § 1983 municipal-liability claim.

      Our review of the district court’s denial of the various types of immunity

invoked in this case is de novo. Carollo v. Boria, 833 F.3d 1322, 1328 (11th Cir.

2016) (qualified immunity); Johnson v. Conner, 720 F.3d 1311, 1313 (11th Cir.

2013) (sovereign immunity); Bailey v. Wheeler, 843 F.3d 473, 480 (11th Cir. 2016)

(official immunity). In conducting our review, we accept as true all well-pled

factual allegations, and we view the facts in the light most favorable to the

plaintiff. Id. (citation and quotation marks omitted).

                                            V.

A. The § 1983 Claims

      We begin our discussion by considering Jones’s § 1983 claims against

Defendant Officers in their individual capacities. Defendants assert that the district

                                            9
             Case: 16-10715      Date Filed: 05/19/2017   Page: 10 of 26


court erred when it denied them qualified immunity under the facts of the

complaint as pled in this case. We agree.

      The qualified-immunity defense reflects an effort to balance “the need to

hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

The doctrine resolves this balance by protecting government officials engaged in

discretionary functions and sued in their individual capacities unless they violate

“clearly established federal statutory or constitutional rights of which a reasonable

person would have known.” Keating v. City of Miami, 598 F.3d 753, 762 (11th

Cir. 2010) (quotation marks and brackets omitted).

      As a result, qualified immunity shields from liability “all but the plainly

incompetent or one who is knowingly violating the federal law.” Lee v. Ferraro,

284 F.3d 1188, 1194 (11th Cir. 2002). But the doctrine’s protections do not extend

to one who “knew or reasonably should have known that the action he took within

his sphere of official responsibility would violate the constitutional rights of the

[plaintiff].” Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982) (internal quotation

marks and alteration omitted).

      To invoke qualified immunity, a public official must first demonstrate that

he was acting within the scope of his or her discretionary authority. Maddox v.

                                          10
             Case: 16-10715     Date Filed: 05/19/2017    Page: 11 of 26


Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013). As we have explained the term

“discretionary authority,” it “include[s] all actions of a governmental official that

(1) were undertaken pursuant to the performance of his duties, and (2) were within

the scope of his authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir. 1994)

(internal quotation marks omitted).      Here, it is clear that Defendant Officers

satisfied this requirement, as they engaged in all of the challenged actions while on

duty as police officers conducting investigative and seizure functions.

      Because Defendant Officers have established that they were acting within

the scope of their discretionary authority, the burden shifts to Jones to demonstrate

that qualified immunity is inappropriate. See id. To do that, Jones must show that,

when viewed in the light most favorable to him, the facts demonstrate that

Defendant Officers violated Jones’s constitutional right and that that right was

“clearly established . . . in light of the specific context of the case, not as a broad

general proposition[,]” at the time of Defendant officers’ actions. Saucier v. Katz,

533 U.S. 194, 201 (2001), overruled in part on other grounds by Pearson, 555
U.S. 223. We may decide these issues in either order, but, to survive a qualified-

immunity defense, Jones must satisfy both showings. Maddox, 727 F.3d at 1120-

21 (citation omitted).

      Here, we address the “clearly established” inquiry first.            Because we

conclude that Jones’s right was not clearly established in the specific context of the

                                          11
             Case: 16-10715      Date Filed: 05/19/2017   Page: 12 of 26


facts in this case, we do not reach the question of whether Defendants violated

Jones’s constitutional rights.

      When we consider whether the law clearly established the relevant conduct

as a constitutional violation at the time that Defendant Officers engaged in the

challenged acts, we look for “fair warning” to officers that the conduct at issue

violated a constitutional right. Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir.

2011) (citations and quotation marks omitted). “Fair warning” comes in the form

of binding caselaw from the Supreme Court, the Eleventh Circuit, or the highest

court of the state (Georgia, here) that “make[s] it obvious to all reasonable

government actors, in the defendant’s place, that what he is doing violates a federal

law.” Priester v. City of Riviera Beach, 208 F.3d 919, 926 (11th Cir. 2000)

(citation omitted).

      A plaintiff may demonstrate in any one of three ways that a defendant had

“fair warning” that the right he violated was clearly established. Loftus v. Clark-

Moore, 690 F.3d 1200, 1204 (11th Cir. 2012) (citation and internal quotation

marks omitted). First, a plaintiff may point to binding precedent that is materially

similar. Id. This method requires us to consider “whether the factual scenario that

the official faced is fairly distinguishable from the circumstances facing a

government official in a previous case.” Id. (citation and internal quotation marks

omitted).

                                          12
             Case: 16-10715    Date Filed: 05/19/2017   Page: 13 of 26


      Second, a plaintiff may invoke a “broader, clearly established principle” that

he asserts “should control the novel facts [of the] situation.”      Id. at 1204-05

(citation and internal quotation marks omitted). Because “fair warning” is the

driving force behind a determination that a right has been clearly established, when

a plaintiff proceeds in this way, he must show that caselaw demonstrated the

principle with “obvious clarity . . . so that every objectively reasonable government

official facing the circumstances would know that the official’s conduct did violate

federal law when the official acted.” Id. at 1205 (citation and internal quotation

marks omitted). The violation of a right may also fall into this category when

“[t]he reasoning, though not the holding of prior cases . . . send[s] the same

message to reasonable officers in novel factual situations.” Mercado v. City of

Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005) (citation and internal quotation

marks omitted).

      Finally, a right is “clearly established” when the defendant’s conduct “lies so

obviously at the very core of what the [Fourth Amendment] prohibits that the

unlawfulness of the conduct was readily apparent to the official, notwithstanding

the lack of case law.” Loftus, 690 F.3d at 1205 (citation and internal quotation

marks omitted).    Similarly, we recognize the obvious-clarity exception where

conduct is “so bad that case law is not needed to establish that the conduct cannot




                                         13
               Case: 16-10715    Date Filed: 05/19/2017   Page: 14 of 26


be lawful.” Vinyard v. Wilson, 311 F.3d 1340, 1350 (11th Cir. 2002). We have

described this category as “narrow.” Priester, 208 F.3d at 926-27.

         Here, while we have relevant excessive-force precedent in this Circuit, no

binding case involves a factual scenario that is similar enough to the one here so as

to have put the officers on notice that what they did violated a clearly established

right.

         In his complaint, Jones asserts that Defendant Officers violated his Fourth

Amendment right to be free from the use of excessive force.                We evaluate

excessive-force claims under the Fourth Amendment’s “objective reasonableness”

standard. Crenshaw v. Lister, 556 F.3d 1283, 1290 (11th Cir. 2009) (per curiam)

(citation omitted). This standard directs us to ask “whether the officer’s conduct is

objectively reasonable in light of the facts confronting the officer.” Id. (quoting

Vinyard v. Wilson, 311 F.3d 1340, 1347 (11th Cir. 2002)) (internal quotation marks

omitted). When we engage in our analysis, we must do so “from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight,”

id. (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)) (internal quotation

marks omitted), and we keep in mind that “the right to make an arrest or

investigatory stop necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it.” Graham, 490 U.S. at 396 (citation

omitted).

                                          14
             Case: 16-10715    Date Filed: 05/19/2017   Page: 15 of 26


      The standard requires us to carefully balance “the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the

countervailing government interests at stake.”      Crenshaw, 556 F.3d at 1290

(quoting Graham, 490 U.S. at 396) (internal quotation marks omitted). Factors we

account for include (1) the severity of the crime; (2) whether the individual “poses

an immediate threat to the safety of the officers or others”; (3) whether the

individual actively resists or tries to evade arrest by flight, id. (quoting Graham,

490 U.S. at 396); (4) the need for force to be applied; (5) the amount of force

applied in light of the nature of the need; (6) the severity of the injury; and (7)

whether officers applied force “in good faith or [rather did so] maliciously and

sadistically,” id. (quoting Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir.

2008)).

      And where, as in this case, police-canine bites are the form that the alleged

use of excessive force takes, we have some further guidance in our binding

precedent: Priester, 208 F.3d 919, and Crenshaw, 556 F.3d 1283. Priester and

Crenshaw fall near opposite ends of our dog-bite excessive-force spectrum. They

show how we have applied the Graham and Hadley factors to determine whether a

Fourth Amendment violation occurred in the context of police-dog-bite cases.

      In Priester, the crime at issue was one of the more minor ones; Priester was

suspected of having stolen roughly $20’s worth of snacks from a golf shop.

                                        15
               Case: 16-10715        Date Filed: 05/19/2017       Page: 16 of 26


Priester, 208 F.3d at 927. Nor did anything suggest that Priester was armed or that

he otherwise posed an immediate threat to the officers or anyone else. Id. And

though Priester originally fled the officers, once they discovered him, he

immediately submitted to them. Id. Yet the officer who controlled the police dog

nonetheless ordered his dog to attack and bite Priester for at least two minutes and

threatened to kill Priester when Priester tried to resist the attack. Id. As a result of

the attack, Priester suffered fourteen puncture wounds to his legs. Id. at 924. We

easily concluded that the officer and his officer colleague who failed to intervene

violated Priester’s Fourth Amendment right to be free from the use of excessive

force.4 Id. at 927-28.

       In Crenshaw, on the other hand, we found that the canine-controlling officer

and his colleague who did not intervene did not violate Crenshaw’s Fourth

Amendment right to be free from the use of excessive force, when the officer

unleashed his police dog on Crenshaw.                   Crenshaw, 556 F.3d at 1293-94.

Considering the various evaluative factors, we noted that the crime at issue was far

       4
          Similarly, in Edwards v. Shanley, 666 F.3d 1289 (11th Cir. 2012), another case
involving a dog bite, we concluded that Priester gave the officer fair warning that his actions
violated the plaintiff’s Fourth Amendment right to be free from the use of excessive force. In that
case, the subject was pulled over on suspicion of having a suspended driver’s license. He fled
his car, and officers used a police canine to find him. When the suspect saw the officers
approaching, he surrendered. The police dog began biting him, and the suspect pled, “I’m not
resisting” and begged the officers to call off the dog. Instead, the officers stood over the suspect
and the police dog as the dog continued to bite the suspect for five to seven minutes. Finally, the
officers cuffed the suspect and called off the dog. We explained that all “the same factors [from
Priester] weigh[ed] against the need for extraordinary force” in Edwards, yet the officer in
Edwards employed “greater force than did the officers arresting Priester.” Id. at 1298.
                                                16
             Case: 16-10715      Date Filed: 05/19/2017   Page: 17 of 26


more serious than that involved in Priester; Crenshaw was believed to have

committed at least one, and possibly two, armed robberies. Id. at 1292. Crenshaw

also violently fled police, crashing his car into a marked police vehicle before

running into very dense woods and hiding in brush. Id. As a result, officers

reasonably thought Crenshaw posed an immediate threat to at least themselves.

See id. And because it was dark and officers had lost track of Crenshaw before

Crenshaw yelled out, “I am over here,” we found it reasonable for the officers to be

concerned about a possible ambush and to continue to consider themselves at

immediate risk from Crenshaw when they released the dog. See id. at 1291-93.

The attack resulted in multiple puncture wounds to Crenshaw’s legs, including one

that required six stitches to close. Id. at 1287.

      The facts in Jones’s case land somewhere between those involved in Priester

and those in Crenshaw.        The alleged crime arguably was more serious than

Priester’s yet less so than Crenshaw’s. Jones purportedly stole a television from

his former girlfriend’s residence. And while domestic-related crimes certainly

have the potential to be extremely serious and dangerous, nothing about this

particular incident indicated that it fell into that category. At the time Jones’s ex-

girlfriend reported the theft, Jones was already out of the apartment, and his ex-

girlfriend gave no indication that he had been violent or armed.




                                           17
               Case: 16-10715       Date Filed: 05/19/2017      Page: 18 of 26


       On the other hand, when Jones fled police, unlike Priester, he did not

ultimately overtly surrender himself.            Instead, he led police into physically

challenging terrain with brush and boulders, similar to the place where Crenshaw

fled, and he did not respond in any way to Fransen’s K-9 warnings. 5 Like the

Crenshaw officers, a reasonable officer in one of Defendants’ places could have

been concerned, at the time Draco was released, about entering the heavy brush to

apprehend Jones and being met by a potential ambush.

       So Jones’s case is not directly on all fours with either Priester or Crenshaw.

As a result, neither case alone could have provided Defendant Officers with the

type of “fair notice” necessary to breach qualified immunity. And considering the

cases together helps no more since Priester and Crenshaw reached opposite

conclusions concerning whether an excessive-force violation occurred.

       We therefore turn to the second method for proving that the right in this case

was clearly established at the time of the violation. As we have noted, Jones filed

no appellate brief. In the district court, though, Jones appears to have attempted to

rely on this second way to demonstrate a clearly established right. He invoked the



       5
         Though the complaint asserts that Draco bit Jones for “a while,” which Jones described
as “seem[ing] like a lifetime,” nothing in the complaint suggests that the officers gratuitously
prolonged the attack under the circumstances. Rather, the complaint notes the steep ravine walls,
boulders, and vegetation that the officers had to navigate to reach Jones after Draco had caught
up with him. In the absence of any indication that the officers had the ability to shorten the
length of the bite period, we cannot conclude that the officers employed Draco sadistically or
gratuitously prolonged the attack.
                                               18
             Case: 16-10715    Date Filed: 05/19/2017   Page: 19 of 26


general principle that “[t]he Fourth Amendment’s freedom from unreasonable

searches and seizures encompasses the plain right to be free from the use of

excessive force in the course of an arrest.” (citations and internal quotation marks

omitted).

      But the Supreme Court has repeatedly instructed us that “‘clearly established

law’ should not be defined ‘at a high level of generality” and must instead be

“‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552

(2017) (citation omitted). The fact that the Fourth Amendment protects against

the use of excessive force during an arrest does not provide an officer with any

guidance as to what constitutes an excessive use of force. So this general principle

is not the type of “broader, clearly established principle [that] should control the

novel facts [of the] situation” here. Loftus, 690 F.3d at 1204-05 (citation and

internal quotation marks omitted).

      Finally, Jones did not argue—and particularly in light of Priester and

Crenshaw, we cannot find—that Defendants’ actions in this case “lie[] so

obviously at the very core of what the [Fourth Amendment] prohibits that the

unlawfulness of the conduct was readily apparent to the official, notwithstanding

the lack of case law.” Loftus, 690 F.3d at 1205 (citation and internal quotation

marks omitted).




                                        19
              Case: 16-10715    Date Filed: 05/19/2017   Page: 20 of 26


       For these reasons, we must conclude that Jones’s constitutional right was not

clearly established when Defendant Officers engaged in the challenged behavior.

As a result, Defendant Officers are entitled to qualified immunity, and the district

court’s ruling to the contrary must be reversed.

B. The Negligence Claim

       1. Sovereign Immunity

       As we have mentioned, Jones brought a negligence claim against Gwinnett

County and Sheriff Ayers in his official capacity, and Defendants sought dismissal

of this claim on the basis of sovereign immunity. The County and Sheriff Ayers

appeal the district court’s denial of their motion to dismiss on the basis of

sovereign immunity.

       The Georgia constitution endows “the state and all of its departments and

agencies” with sovereign immunity.       Ga. Const. art. I § 2, ¶ IX; Gilbert v.

Richardson, 452 S.E.2d 476, 478 (Ga. 1994).          Georgia’s sovereign-immunity

reservation also extends to counties. Gilbert, 452 S.E.2d at 479; see also O.C.G.A.

§ 36-1-4 (“A county is not liable to suit for any cause of action unless made so by

statute.”).

       Nevertheless, under Georgia law, a statute may expressly waive sovereign

immunity and set forth the parameters of any such waiver. Grech v. Clayton Cty.,

335 F.3d 1326, 1341 (11th Cir. 2003) (citing Ga. Const. art. I, § 2, ¶ 9(e)). But the

                                         20
             Case: 16-10715     Date Filed: 05/19/2017   Page: 21 of 26


party seeking to impose liability bears the burden of proof in establishing waiver.

Effingham Cty. v. Rhodes, 705 S.E.2d 856, 858-59 (Ga. App. 2010).

      In the district court, Jones did not assert a waiver in response to the County’s

and Sheriff Ayers’s invocation of sovereign immunity. And we have already noted

that he failed to file an appellate brief. Under these circumstances, Jones has not

met his burden to establish a waiver of sovereign immunity with respect to the

County and to Sheriff Ayers in his official capacity. For this reason, the district

court’s denial of the motion to dismiss the claims against the County and Ayers in

his official capacity must be reversed.

      2. Official Immunity

      Chief Ayers, Defendant Officers and Draco also assert that the negligence

claim filed against them in their individual capacities should have been dismissed.

We agree.

             a.    The Claims Against Defendants Fransen, Towler, Ross, and
                   Ayers

      The Georgia constitution bestows official immunity on county government

officers acting in a discretionary function and sued in their individual capacity

unless they “act with actual malice or with actual intent to cause injury in the

performance of their official functions.” Ga. Const. art. I, § 2, ¶ 9(d); Phillips v.

Hanse, 637 S.E.2d 11, 12 (Ga. 2006); see also O.C.G.A. § 36-33-4 (“Members of

the council and other officers of a municipal corporation shall be personally liable
                                          21
               Case: 16-10715       Date Filed: 05/19/2017       Page: 22 of 26


to one who sustains special damages as the result of any official act of such

officers if done oppressively, maliciously, corruptly, or without authority of law.”).

“Actual malice” requires a “deliberate intention to do wrong.” West v. Davis, 767
F.3d 1063, 1073 (11th Cir. 2014) (quoting Adams v. Hazelwood, 520 S.E.2d 896,

898 (Ga. 1999) (citations omitted)).

       Here, Jones’s complaint sets forth no facts suggesting that the officers acted

maliciously or with an actual intent to cause harm. Indeed, beyond naming Chief

Ayers in his individual capacity as a defendant, the complaint makes no allegations

whatsoever against him in that capacity. As for the other Defendant Officers, the

law did not put them on notice of the wrongfulness of releasing Draco, and no

other facts alleged suggest that any of the officers harbored actual ill intentions

against Jones. Nor is the officers’ intent to release Draco and apprehend Jones, in

and of itself, sufficient under the circumstances of this case to establish a

“deliberate intention to do wrong.” As a result, the officers are entitled to official

immunity for the negligence claims against them in their individual capacities, and

Count III should have been dismissed. The district court’s ruling to the contrary

must be reversed.

               b.     The Claim Against Draco6


       6
          We have jurisdiction to review this issue under the pendent-appellate-jurisdiction
doctrine because the question of whether a dog may be sued at all for negligence is inextricably
intertwined with the question of whether, if so, a dog may be entitled to official immunity. If we
                                               22
               Case: 16-10715       Date Filed: 05/19/2017      Page: 23 of 26


       Jones did not limit himself to charging negligence against only Defendants

Fransen, Towler, Ross, and Ayers. Instead, Jones also alleged in his complaint that

“Officer K-9 Draco of the Gwinnett County Police Department” was liable for

negligence in his individual capacity. We are not persuaded.

       Georgia has codified the tort of negligence. And under the express terms of

Georgia law, only a person may be held liable for breaching a legal duty:

              When the law requires a person to perform an act for the
              benefit of another or to refrain from doing an act which
              may injure another, although no cause of action is given
              in express terms, the injured party may recover for the
              breach of such legal duty if he suffers damages thereby.”

O.C.G.A. § 51-1-6 (emphasis added); see also O.C.G.A. § 51-2-7 (“A person who

owns or keeps a vicious or dangerous animal of any kind and who, by careless

management or by allowing the animal to go at liberty, causes injury to another

person . . . may be liable in damages . . . .”) 7 (emphasis added).

       Not surprisingly, O.C.G.A. § 50-21-22(4), which we use to determine the

meaning of words used in Georgia’s tort statutes, does not define the word



did not dispose of the claim against Draco on the ground that Georgia law does not authorize a
negligence action against a dog, we would have to determine whether Draco could claim official
immunity and, if so, how. In this section, we explain the problems with that scenario.
       7
         O.C.G.A. § 4-8-21(b) provides that “[n]o dog shall be classified as a dangerous dog or
vicious dog [for purposes of O.C.G.A. § 51-2-7] for actions that occur while the dog is being
used by a law enforcement . . . officer to carry out the law enforcement . . . officer’s official
duties.” See also Eshleman v. Key, 774 S.E.2d 96, 99 (Ga. 2015) (assuming for purposes of
argument that a police canine may qualify as a “vicious or dangerous animal” under O.C.G.A. §
51-2-7, while acknowledging that § 4-8-21(b) precludes that conclusion).
                                               23
               Case: 16-10715      Date Filed: 05/19/2017       Page: 24 of 26


“person” to include dogs. See id. Rather, it limits the definition of “person” to “a

natural person, corporation, firm, partnership, association, or other such entity.”

O.C.G.A. § 50-21-22(4). A dog does not qualify as any of these things. Cf. Miles

v. City Council of Augusta, 710 F.2d 1542, 1544 n.5 (11th Cir. 1983) (declining to

hear a claim that a cat’s right to free speech was infringed because a cat “cannot be

considered a ‘person’”).

       But even if any ambiguity existed over whether a police dog may be sued in

tort for acts committed while serving as a police dog, the notion of a tort lawsuit

directly against a dog in these circumstances would create an abundance of

practical problems as well: even setting aside the issues of service on a dog and a

dog’s retention of legal representation, and even assuming that Draco can qualify

as a “[s]tate officer or employee” under Georgia law,8 how could we reasonably

apply Georgia’s concept of official immunity? How would we determine whether

the dog was acting in a discretionary or ministerial capacity when it bit the

plaintiff? If it were acting in a discretionary capacity, how would we discern

whether it had a “deliberate intention to do wrong”? And if it were acting in a

ministerial capacity and were somehow liable, could the individually liable dog be



       8
          Though O.C.G.A. § 50-21-22(7) defines “[s]tate officer or employee” to include “law
enforcement officers,” the remainder of the definition suggests that the term “law enforcement
officers” refers to “persons,” since the word “person” or “persons” is used three other times in
the definition, and the definition does not appear to contemplate the inclusion of animals.
                                              24
               Case: 16-10715        Date Filed: 05/19/2017       Page: 25 of 26


expected as a practical matter to pay damages? And if so, how? 9 These kinds of

issues, all of which flirt with holding a dog civilly liable in its own right—not as

the instrument or responsibility of another—are simply not suited for resolution in

       9
         Similarly, the Seventh Circuit rejected the notion that a dog could be sued under 42
U.S.C. § 1983. In reaching this conclusion, the Seventh Circuit identified numerous dilemmas
that would arise if the rule were otherwise:

               Was [the dog] served with process? Did he retain as his lawyer
               [the same attorney] who purports to represent all . . . defendants?
               Was [the dog] offered the right of self-representation under 28
               U.S.C. § 1654? What relief does [the plaintiff] seek from a dog—
               [the dog’s] awards, perhaps? Could [the dog] claim qualified
               immunity? If a reasonable person in the defendant’s position
               would not have understood that what he was doing violated the
               Constitution, damages are unavailable. Must we then ask whether
               a reasonable dog in [the defendant dog’s] position should have
               understood that he was violating [the plaintiff’s] constitutional
               rights?

Dye v. Wargo, 253 F.3d 296, 299 (7th Cir. 2001) (citation omitted).
        Draco suggests that Jones also seeks to recover against him under § 1983. We do not
read the complaint the same way. But to the extent that the complaint could be understood to sue
Draco under § 1983, that cause of action would also necessarily fail. In addition to the problems
that the Seventh Circuit identified, the terms of § 1983 do not appear to contemplate such an
action, either. Section 1983 creates a cause of action against “[e]very person who, under color of
any statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be
subjected, any citizen of the United States or other person . . . to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws . . . .” 42 U.S.C. § 1983
(emphasis added). The Dictionary Act, 1 U.S.C. § 1, which we use to “determin[e] the meaning
of any Act of Congress, unless the context indicates otherwise,” does not expressly include dogs
in its definition of “person.” See id. Instead, it defines the term “person” to “include
corporations, companies, associations, firms, partnerships, societies, and joint stock companies,
as well as individuals.” Id. A dog does not obviously fall into any of these categories. And
while the word “individual” can be ambiguous, the dictionary’s primary definitions for it refer
solely to a human being: “1a. A single human considered apart from a society or community . . .
. b. A human regarded as a distinctive or unique personality.” Individual, The American
Heritage Dictionary of the English Language (5th ed. 2011) (emphasis added). But see id. at
definition 2 (“A single organism as distinguished from a species, community, or group.”). Nor
does anything in the context of § 1983 suggest that Congress intended to authorize lawsuits
directly against dogs. And, as we have noted above, outside the context of § 1983, we have also
previously found that an animal does not qualify as a “person.” Miles, 710 F.2d at 1544 n.5.

                                                25
             Case: 16-10715     Date Filed: 05/19/2017   Page: 26 of 26


our adversarial process. For all of these reasons, we must conclude that Draco in

his individual capacity may not be sued for negligence under Georgia law, and the

district court’s denial of the motion to dismiss Draco must be reversed.

                                        VI.

      In summary, we conclude that Defendant Officers Fransen, Towler, and

Ross are entitled to qualified immunity because binding precedent does not clearly

establish that their actions in allowing Draco to apprehend Jones violated Jones’s

Fourth Amendment rights. So we REVERSE the order of the district court and

REMAND with instructions to dismiss Counts I and II of Jones’s complaint. We

also hold that a dog may not be sued individually for negligence since a dog is not

a “person.” And because we conclude that the County and Chief Ayers in his

official capacity have sovereign immunity, and Defendants Fransen, Towler, Ross,

and Ayers are entitled to official immunity for the claims against them in their

individual capacities, we REVERSE and REMAND with instructions that the

district court dismiss Count III. We decline to address the propriety of the district

court’s denial of dismissal on Count IV in the interlocutory posture of the case.

      REVERSED and REMANDED.




                                         26